Citation Nr: 0119883	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disease manifested by a cough.

2.  Entitlement to service connection for residuals of a 
wrist injury, including arthritis of the wrist.

3.  Entitlement to service connection for residuals of the 
mumps, to include claimed erectile dysfunction.

4.  Entitlement to service connection for residuals of yellow 
fever, including residuals of a yellow fever immunization.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for residuals of mumps, yellow 
fever, including a yellow fever immunization, a wrist injury, 
including arthritis of the wrist, and a chronic lung disease 
manifested by a cough.


REMAND

When the veteran filed his claims of service connection for 
residuals of mumps, yellow fever, a wrist injury, including 
arthritis, and a chronic lung disorder, the law then in 
effect required him to submit competent evidence of a well-
grounded or plausible claim before VA had a duty to assist 
him in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The August 1999 RO rating 
decision was largely based on this then-applicable legal 
requirement.  

A claim of service connection requires evidence of a current 
disability, evidence of incurrence or aggravation in service, 
and evidence of a link between the in-service injury or 
disease and the current disorder.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and such diseases as yellow fever, bronchiectasis, and 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In November 2000, the Veterans Claim Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This new law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the U.S. Court of Appeals for Veterans Claims (the Court) 
in Morton v. West, 12 Vet. App. 477 (1999) which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Service medical records show that in March 1943 the veteran 
was treated for mumps with acute orchitis, and he had an 
upper respiratory infection in August 1945.  In October 1945, 
he complained of wrist pain, but no pathology was found.  
Further, there were no references to a diagnosis or treatment 
for yellow fever, or any residual of a yellow fever 
immunization.  

Medical records from the veteran's private physicians at 
Kaiser Permanente from 1989 to 1998 revealed that he had been 
treated for a chronic cough.  Chronic bronchitis was 
diagnosed in April 1992.  X-ray studies and a CT scan 
revealed a spot on his lung in 1997.  These medical records 
demonstrate a history of significant asbestos exposure post-
service during his tenure as a federal government employee.  
However, there is no finding, diagnosis or treatment for 
arthritis, or notation of residuals of mumps or yellow fever 
reflected therein.  

The veteran had a hearing before a RO hearing officer in June 
2000, at which time he testified that he thought his 
residuals of mumps, a wrist injury, including arthritis, and 
his chronic cough, might be related to yellow fever from his 
active service.  He also stated that he was treated for a 
cough in service several times and that it had been a chronic 
problem ever since.  Further, he also proffered that a 
residual of his mumps was erectile dysfunction, though he had 
not sought medical treatment for the condition.  Regarding 
his wrist, he stated that he fractured his wrist in basic 
training after he slipped on ice.  He also stated he had 
arthritis and wore a copper bracelet on his left wrist as a 
home remedy to address pain, but clarified that arthritis as 
a diagnosis had not been confirmed by a medical professional.  

Under the law, the veteran is competent to report that on 
which he has personal knowledge, that is, what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a layperson, the veteran is not 
competent on matters of medical diagnosis or etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the RO and 
the Board are not competent to issue medical opinions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

VCAA requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
Because the veteran had not been offered the opportunity to 
have a VA medical examination regarding these claims, and 
because these claims were found initially not to be well 
grounded, this case needs to be remanded to the RO for 
further development, including VA medical examination 
pursuant to VCAA, § 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  

As VA has a duty to assist the veteran under VCAA in the 
development of his claims, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

2.  The RO should also request that the 
veteran supply the names and addresses of 
any additional individuals or treatment 
facilities that have examined or treated 
him for any residuals of mumps, a wrist 
injury, including arthritis, yellow fever, 
and chronic lung disease manifested by a 
cough.  After securing the necessary 
authorizations for release of information, 
the RO should secure copies of the records 
described by the veteran for association 
with the claims file.  

3.  Then, the RO should schedule the 
veteran for VA medical examination to 
determine whether he has any residuals 
of mumps, yellow fever, a chronic wrist 
injury, including arthritis, or a 
chronic lung disease manifested by 
cough.  The examiner should be asked the 
current status of these conditions, the 
nature and etiology thereof, and whether 
it is at least as likely as not that any 
of these conditions are related to 
active service.  Results of the 
evaluation should then, of course, be 
added to the claims file.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all 
development requested has been 
accomplished.  If any development is 
incomplete, appropriate remedial action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Then, the RO should readjudicate this claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  The case should then 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


